--------------------------------------------------------------------------------

Exhibit 10.31

 
***Sections 4 and 5 of this Amendment have been omitted pursuant to a request
for confidential treatment and have been filed separately with the U.S.
Securities and Exchange Commission.


Amendment #5
to
License Agreement 2003-03-0433




This amendment #5 (“Amendment #5”) is made by and between OcuSense, Inc., a
Delaware corporation, having an address at 12707 High Bluff Drive, Suite 200,
San Diego, California 92130 (“LICENSEE”) and The Regents of The University of
California, a California corporation having its statewide administrative offices
at 1111 Franklin Street, Oakland, California 94607-5200 (“UNIVERSITY”),
represented by its San Diego campus having an address at University of
California, San Diego, Technology Transfer & Intellectual Property Services,
Mail-code 0910, 9500 Gilman Drive, La Jolla, California 92093-0910 (“UCSD”).


This Amendment #5 is effective on June 29, 2007 (“Amendment #5 Effective Date”).


RECITALS


WHEREAS, LICENSEE and UNIVERSITY previously entered into License Agreement
#5003-03-0433 (“License”) as of March 12, 2003 (as amended 6/9/03, 9/5/05,
7/7/06 and 10/9/06) for the commercial development of UCSD invention disclosure
SD2002-180 titled, “Volume Independent Tear Film Osmometer” (“Invention”);


WHEREAS, in its efforts to develop market opportunities for the Invention,
LICENSEE has requested certain revisions and/or clarifications to the License so
as to facilitate LICENSEE’s establishment of meaningful distribution channels
and strategic partnerships, furthering the likelihood of realizing broad
commercial markets for Invention;


WHEREAS, UNIVERSITY is desirous that LICENSEE achieve the broadest possible
commercial success with Invention and therefore UNIVERSITY is amenable to
clarifying the terms of LICENSEE’s agreement via the following amendments to
License.


Therefore, it is hereby agreed that in consideration of a one-time license
amendment fee of seven thousand five hundred dollars (US$7,500.00) payable upon
execution of this Amendment #5:


 
1.
A new Paragraph 1.2(m) is added to the License to read:



“use and products for the measurement and/or analysis of biomarkers or other
analytes in tears; for the diagnosis and/or management of diseases, but
excluding the fields described in any of Paragraphs 1.2(a) through 1.2(l).”


 
2.
Paragraph 1.5 of the License is amended in its entirety to read as follows:



 
1

--------------------------------------------------------------------------------

 




“”Patent Rights” shall include all of the patent rights listed in the table
below, and: (i) any conversions or utility patent applications claiming priority
thereto; (ii) any continuing applications or utility patent applications with
respect thereto, including reissues, extensions, substitutions, continuations,
divisions, and continuation-in-part applications to the extent the claims in
such continuation-in-part applications are supported in the specification; (iii)
any corresponding foreign applications or patents; (iv) and all patents filed by
UNIVERSITY having claims which are supported by specifications of any of the
foregoing.”




UCSD Case #
Application #
Patent #
Inventor(s)
Assignee
Parent
2002-180-1
60/311,198
NA
Sullivan
UC
NA
2002-180-2
60/401,432
NA
Sullivan
UC
NA
2002-180-3
10/400,617
7,017,394
Sullivan
UC
conversion dash 1 and 2
2002-180-4
10/722,084
7,051,569
Sullivan /Donsky
Joint UC/Ocusense
CIP of dash 3
2002-180-5
10/810,780
7,111,502
Sullivan /Donsky
UC
CIP of dash 3
2002-180-6
11/358,986
abandoned
Sullivan
UC
CIP of dash 3
2002-180-7 (2006-296)
60/912,129
NA
Sullivan
UC
CIP of dash 6
2002-180-7 (2006-296)
11/735,935
 
Sullivan
UC
CIP of dash 8
2002-180-8
11/327,884
7,204,122
Sullivan /Donsky
Joint UC/Ocusense
div of dash 4
2007-211-1
60/869,543
 
Sullivan /Donsky
Joint UC/Ocusense
CIP of dash 3





 
3.
A new Paragraph 2.2(e) is added to the License to read as follows:



“For so long as LICENSEE is licensed by UNIVERSITY under Section 2.1 above, if
LICENSEE grants a license to a third party under its own interest in any of the
Patent Rights licensed hereunder that are jointly owned by the parties, LICENSEE
shall also concurrently grant a sublicense under this Paragraph 2.2 under
UNIVERSITY’s interest in such jointly-owned Patent Rights.”


***Sections 4 and 5 in their entirety have been omitted pursuant to a request
for confidential treatment and have been filed separately with the U.S.
Securities and Exchange Commission.


6.       A new Paragraph 7.7 is added to the License to read as follows:


“Notwithstanding Paragraph 7.1 above, this Agreement will terminate upon written
notice given by UNIVERSITY in its sole discretion, upon the filing of a claim in
a court or government agency seeking a determination that any portion of
UNIVERSITY’s Patent Rights is valid or unenforceable where the filing is by the
LICENSEE, a third party on behalf of the LICENSEE, or a third party at the
written urging of the LICENSEE; provided, however, that if any third party files
such a claim on behalf of LICENSEE (not at the written urging of LICENSEE) and
LICENSEE cooperates reasonably, as requested by the UNIVERSITY, to oppose such
claim, then such filing by the third party shall not be grounds for termination;
and further provided, however, that the right of termination set forth in this
Paragraph 7.7 shall not apply with respect to (i) interference proceedings with
respect to Patent Rights and patents or patent applications of LICENSEE or its
Affiliates, (ii) any good faith correspondence between LICENSEE and the United
States Patent and Trademark Office in the course of LICENSEE’s prosecution of
its interest in the Patent Rights or its prosecution of  Patent Rights for which
UNIVERSITY has granted LICENSEE prosecution rights and/or (ii) disputes
regarding inventorship.  For clarity, the parties acknowledge that the filing of
a claim or counterclaim by a third party in response to a suit or threatened
suit for enforcement of the Patent Rights shall not be grounds for termination
under this Paragraph 7.7.”


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Amendment
#5, in duplicate originals, by their respective and duly authorized officers on
the day and year written.


OCUSENSE INC.
 
THE REGENTS OF THE
       
UNIVERSITY OF CALIFORNIA
                         
By
“Eric Donsky”
 
By
”Jane Moores”
 
(signature)
 
(signature)
             
Name:
Eric Donsky
 
Name:
Jane Moores, Ph.D.
 
Title:
CEO
 
Title:
Interim Director
         
Technology Transfer & Intellectual
         
Property Services
                         
Date  7/9/07
  Date  7/2/07  

 

3


--------------------------------------------------------------------------------